DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1, recites in part:
“…an information acquisition unit configured to acquire changing information for changing at least one of position information corresponding to the captured position and time information corresponding to the captured time about at least one of the first object and the second object;
a viewpoint acquisition unit configured to acquire viewpoint information for specifying a position of a virtual viewpoint and a direction view of the virtual viewpoint; and
a generation unit configured to generate a virtual viewpoint image that corresponds to the viewpoint information acquired by the viewpoint acquisition unit and includes the first object and the second object based on the data acquired by the first data acquisition unit, the data acquired by the second data acquisition unit, the changing information acquired by the information acquisition unit.”
At least the portion cited above are neither anticipated nor made obvious by the prior art of record



Response to Arguments
Applicant’s arguments, see pages 10-14 of the remarks, filed 11/09/2021, have been fully considered and are persuasive.  All rejections have been withdrawn.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425